DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JASPER LEON BLUE,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-2134

                              [October 4, 2018]

   Appeal of order denying rule 3.850 from the Circuit Court for the
Nineteenth Judicial Circuit, St Lucie County; Gary L. Sweet, Judge; L.T.
Case No. 56-2013-CF-003566-A.

   Jasper Leon Blue, Perry, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, LEVINE and CONNER, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.